EXHIBIT 10.2

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THIS WARRANT AND
SUCH SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE PLEDGED, TRANSFERRED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR DELIVERY OF AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE
SECURITIES ACT OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE 144 UNDER THE
SECURITIES ACT.

 

INSITE VISION INCORPORATED

 

Class A Warrant for the Purchase of Shares of

Common Stock

 

 

No. A- [    ]      

                 Shares

 

FOR VALUE RECEIVED, INSITE VISION INCORPORATED., a Delaware corporation (the
“Company”), hereby certifies that [            ], its designee or its permitted
assigns is entitled to purchase from the Company, at any time or from time to
time commencing on                  , 2004 and prior to 5:00 P.M., New York City
time, on                  , 2009,                              fully paid and
non-assessable shares of common stock, $0.01 par value per share, of the Company
for an aggregate purchase price of [        ] ($            ). (Hereinafter, (i)
said common stock, $0.01 par value per share, of the Company, is referred to as
the “Common Stock”; (ii) the shares of the Common Stock (subject to adjustment
as set forth herein) purchasable hereunder or under any other Warrant (as
hereinafter defined) are referred to as the “Warrant Shares”; (iii) the
aggregate purchase price payable for the Warrant Shares purchasable hereunder is
referred to as the “Aggregate Warrant Price”; (iv) the price payable (initially
$0.75 per share subject to adjustment as set forth herein) for each of the
Warrant Shares hereunder is referred to as the “Per Share Warrant Price”; (v)
this Warrant, all similar Warrants issued on the date hereof and all warrants
hereafter issued in exchange or substitution for this Warrant or such similar
Warrants are referred to as the “Warrants”; and (vi) the holder of this Warrant
is referred to as the “Holder” and the holder of this Warrant and all other
Warrants and Warrant Shares are referred to as the “Holders” and Holders of more
than fifty percent (50%) of the Warrant Shares then issuable upon exercise of
then outstanding Warrants are referred to as the “Majority of the Holders”). The
Aggregate Warrant Price is not subject to adjustment.



--------------------------------------------------------------------------------

This Warrant, together with warrants of like tenor, constituting in the
aggregate Warrants to purchase [            ] Warrant Shares, was originally
issued pursuant to a Subscription Agreement (the “Subscription Agreement”)
between the Company and the investor named therein in connection with a private
placement by the Company of its securities. By acceptance of this Warrant, the
Holder agrees to comply with all applicable provisions of the Subscription
Agreement

 

1. Exercise of Warrant.

 

(a) This Warrant may be exercised in whole at any time, or in part from time to
time, commencing on                  , 2004 and prior to 5:00 P.M., New York
City time, on                  , 2009 by the Holder by the surrender of this
Warrant (with the subscription form at the end hereof duly executed) at the
address set forth in Section 10(a) hereof, together with proper payment of the
Aggregate Warrant Price, or the proportionate part thereof if this Warrant is
exercised in part, with payment for the Warrant Shares made by certified or
official bank check payable to the order of the Company; or

 

(b) If this Warrant is exercised in part, this Warrant must be exercised for a
number of whole shares of the Common Stock and the Holder is entitled to receive
a new Warrant covering the Warrant Shares that have not been exercised and
setting forth the proportionate part of the Aggregate Warrant Price applicable
to such Warrant Shares. Upon surrender of this Warrant in connection with the
exercise of this Warrant pursuant to the terms hereof, the Company will (i)
issue a certificate or certificates in the name of the Holder for the largest
number of whole shares of the Common Stock to which the Holder shall be entitled
upon such exercise and, if this Warrant is exercised in whole, in lieu of any
fractional share of the Common Stock to which the Holder shall be entitled, pay
to the Holder cash in an amount equal to the fair value of such fractional share
(determined in such reasonable manner as the Board of Directors of the Company
shall determine), and (ii) deliver the other securities and properties
receivable upon the exercise of this Warrant, or the proportionate part thereof,
if this Warrant is exercised in part, pursuant to the provisions of this
Warrant.

 

2. Reservation of Warrant Shares; Listing.

 

The Company agrees that, prior to the expiration of this Warrant, the Company
shall at all times (a) have authorized and in reserve, and shall keep available,
solely for issuance and delivery upon the exercise of this Warrant, the shares
of the Common Stock and other securities and properties as from time to time
shall be receivable upon the exercise of this Warrant, free and clear of all
restrictions on sale or transfer, other than under Federal or state securities
laws, and free and clear of all preemptive rights and rights of first refusal
and (b) if the Company hereafter lists its Common Stock on any national
securities exchange, the NASDAQ National Market or the NASDAQ Smallcap Market,
use its commercially reasonable efforts to keep the Warrant Shares authorized
for listing on such exchange upon notice of issuance.

 

2



--------------------------------------------------------------------------------

3. Certain Adjustments.

 

(a) If, at any time or from time to time after the date of this Warrant, the
Company shall issue or distribute to all holders of shares of Common Stock by
reason of their ownership thereof evidence of its indebtedness, any other
securities of the Company or any cash, property or other assets (excluding a
subdivision, combination or reclassification, or dividend or distribution
payable in shares of Common Stock, referred to in subsection 3(b), and also
excluding cash dividends or cash distributions paid out of net profits legally
available therefor (any such non-excluded event being herein called a “Special
Dividend”)), the Per Share Warrant Price shall be adjusted (effective
immediately prior to such issuance or distribution but after the record date for
such issuance or distribution) by multiplying the Per Share Warrant Price then
in effect by a fraction, the numerator of which shall be the Current Market
Price in effect on the record date for such issuance or distribution less the
fair market value (as determined in good faith by the Company’s Board of
Directors) of the evidence of indebtedness, cash, securities or property, or
other assets issued or distributed in such Special Dividend applicable to one
share of Common Stock and the denominator of which shall be the Current Market
Price in effect on the record date for such issuance or distribution. An
adjustment made pursuant to this subsection 3(a) shall become effective
immediately prior to the payment date but after the record date of any such
Special Dividend. If such dividend, distribution, subdivision or combination is
not consummated in full, the Per Share Warrant Price and Warrant Shares shall be
readjusted accordingly.

 

(b) In case the Company shall hereafter (i) pay a dividend or make a
distribution on its Common Stock in shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine or reverse-split its outstanding shares of Common Stock into a smaller
number of shares or (iv) issue by reclassification of its Common Stock any
shares of capital stock of the Company, then the Per Share Warrant Price and the
number of Warrant Shares shall forthwith be proportionately decreased and
increased, respectively, in the case of a subdivision, distribution or stock
dividend, or proportionately increased and decreased, respectively, in the case
of a combination or reverse stock split. The Aggregate Warrant Price payable for
the then total number Warrant Shares available for exercise under this Warrant
shall remain the same. Adjustments made pursuant to this subsection 3(b) shall
become effective on the record date in the case of a dividend or distribution,
and shall become effective immediately after the effective date in the case of a
subdivision, combination or reclassification. If such dividend, distribution,
subdivision or combination is not consummated in full, the Per Share Warrant
Price and Warrant Shares shall be readjusted accordingly.

 

(c) In case of any capital reorganization or reclassification, or any
consolidation or merger to which the Company is a party other than a merger or
consolidation in which the Company is the continuing corporation, or in case of
any sale or conveyance to another entity of all or substantially all of the
assets of the Company, or in the case of any statutory exchange of securities
with another corporation (including any exchange effected in connection with a
merger of a third corporation into the Company but excluding any exchange of
securities or merger with another corporation in which the Company is a
continuing corporation and that does not result in any reclassification of or
similar change in the Common Stock), the Holder of this Warrant shall have the
right thereafter to receive on the exercise of this Warrant the kind and amount
of securities, cash or other property which the Holder would have owned or

 

3



--------------------------------------------------------------------------------

have been entitled to receive immediately after such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
had this Warrant been exercised immediately prior to the effective date of such
reorganization, reclassification, consolidation, merger, statutory exchange,
sale or conveyance and in any such case, if necessary, appropriate adjustment
shall be made in the application of the provisions set forth in this Article III
with respect to the rights and interests thereafter of the Holder of this
Warrant to the end that the provisions set forth in this Article III shall
thereafter correspondingly be made applicable, as nearly as may reasonably be,
in relation to any shares of stock or other securities or property thereafter
deliverable on the exercise of this Warrant. The above provisions of this
subsection 3(c) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, statutory exchanges, sales or
conveyances. The Company shall require the issuer of any shares of stock or
other securities or property thereafter deliverable on the exercise of this
Warrant to be responsible for all of the agreements and obligations of the
Company hereunder. Notice of any such reorganization, reclassification,
consolidation, merger, statutory exchange, sale or conveyance and of said
provisions so proposed to be made, shall be mailed to the Holders of the
Warrants not less than twenty (20) days prior to such event. A sale of all or
substantially all of the assets of the Company for a consideration consisting
primarily of securities shall be deemed a consolidation or merger for the
foregoing purposes.

 

(d) No adjustment in the Per Share Warrant Price shall be required unless such
adjustment would require an increase or decrease of at least $0.03 per share of
Common Stock; provided, however, that any adjustments which by reason of this
subsection 3(d) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment; provided, further, however, that
adjustments shall be required and made in accordance with the provisions of this
Article III (other than this subsection 3(d)) not later than such time as may be
required in order to preserve the tax-free nature of a distribution, if any, to
the Holder of this Warrant or Common Stock issuable upon the exercise hereof.
All calculations under this Article III shall be made to the nearest cent or to
the nearest 1/100th of a share, as the case may be. Anything in this Article III
to the contrary notwithstanding, the Company shall be entitled to make such
reductions in the Per Share Warrant Price, in addition to those required by this
Article III, as it in its discretion shall deem to be advisable in order that
any stock dividend, subdivision of shares or distribution of rights to purchase
stock or securities convertible or exchangeable for stock hereafter made by the
Company to its stockholders shall not be taxable.

 

(e) Whenever the Per Share Warrant Price is adjusted as provided in this Article
III and upon any modification of the rights of a Holder of Warrants in
accordance with this Article III, the Company shall promptly prepare a brief
statement of the facts requiring such adjustment or modification and the manner
of computing the same and cause copies of such certificate to be mailed to the
Holders of the Warrants.

 

(f) If the Board of Directors of the Company shall declare any dividend or other
distribution with respect to the Common Stock other than a cash distribution out
of earned surplus, the Company shall mail notice thereof to the Holders of the
Warrants not less than ten (10) days prior to the record date fixed for
determining stockholders entitled to participate in such dividend or other
distribution.

 

4



--------------------------------------------------------------------------------

(g) If, as a result of an adjustment made pursuant to this Article III, the
Holder of any Warrant thereafter surrendered for exercise shall become entitled
to receive shares of two or more classes of capital stock or shares of Common
Stock and other capital stock of the Company, the Board of Directors (whose
determination shall be conclusive and shall be described in a written notice to
the Holder of any Warrant promptly after such adjustment) shall determine the
allocation of the adjusted Per Share Warrant Price between or among shares or
such classes of capital stock or shares of Common Stock and other capital stock.

 

(h) In case any event shall occur as to which the other provisions of this
Article III are not strictly applicable but as to which the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles of the
adjustments set forth in this Article III then, in each such case, the Board of
Directors of the Company shall in good faith determine the adjustment, if any,
on a basis consistent with the essential intent and principles established
herein, necessary to preserve the purchase rights represented by the Warrants.
Upon such determination, the Company will promptly mail a copy thereof to the
Holder of this Warrant and shall make the adjustments described therein.

 

4. Fully Paid Stock; Taxes. The shares of the Common Stock represented by each
and every certificate for Warrant Shares delivered on the exercise of this
Warrant shall, subject to compliance by the Holder with the terms hereof, at the
time of such delivery, be duly authorized, validly issued and outstanding, fully
paid and nonassessable, and not subject to preemptive rights or rights of first
refusal imposed by any agreement to which the Company is a party, and the
Company will take all such actions as may be necessary to assure that the par
value, if any, per share of the Common Stock is at all times equal to or less
than the then Per Share Warrant Price. The Company shall pay, when due and
payable, any and all Federal and state stamp, original issue or similar taxes
which may be payable in respect of the issue of any Warrant Share or any
certificate thereof to the extent required because of the issuance by the
Company of such security.

 

5. Registration Under Securities Act.

 

(a) The Holder shall have the right to participate in the registration rights
granted to purchasers of the Common Stock pursuant to Article VI of the
Subscription Agreement. By acceptance of this Warrant, the Holder agrees to
comply with the provisions in Article VI of the Subscription Agreement to same
extent as if it were a party thereto.

 

(b) Until all of the Warrant Shares and any shares of Common Stock issuable
thereunder have been sold under a Registration Statement or pursuant to Rule
144(k), so long as the Company’s Common Stock remains registered under the
Securities Act, the Company shall use its commercially reasonable efforts to
file with the SEC all current reports and the information as may be necessary to
enable the Holder to effect sales of its shares in reliance upon Rule 144(k)
promulgated under the Securities Act.

 

5



--------------------------------------------------------------------------------

6. Investment Intent; Limited Transferability.

 

(a) By accepting this Warrant, the Holder represents to the Company that it
understands that this Warrant and any securities obtainable upon exercise of
this Warrant have not been registered for sale under Federal or state securities
laws and are being offered and sold to the Holder pursuant to one or more
exemptions from the registration requirements of such securities laws. In the
absence of an effective registration of such securities or an exemption
therefrom, any certificates for such securities shall bear the legend set forth
on the first page hereof. The Holder understands that it must bear the economic
risk of its investment in this Warrant and any securities obtainable upon
exercise of this Warrant for an indefinite period of time, as this Warrant and
such securities have not been registered under Federal or state securities laws
and therefore cannot be sold unless subsequently registered under such laws,
unless an exemption from such registration is available. The Holder further
represents to the Company, by accepting this Warrant, that it has full power and
authority to accept this Warrant and make the representations set forth herein.

 

(b) The Holder, by its acceptance of this Warrant, represents to the Company
that it is acquiring this Warrant and will acquire any securities obtainable
upon exercise of this Warrant for its own account for investment and not with a
view to, or for sale in connection with, any distribution thereof in violation
of the Securities Act. The Holder agrees, by acceptance of this Warrant, that
this Warrant and any such securities will not be sold or otherwise transferred
unless (i) a registration statement with respect to such transfer is effective
under the Securities Act and any applicable state securities laws or (ii) such
sale or transfer is made pursuant to one or more exemptions from the Securities
Act.

 

(c) In addition to the limitations set forth in Article I and in accordance with
the legend on the first page hereof, this Warrant may not be sold, transferred,
assigned or hypothecated by the Holder except in compliance with the provisions
of the Securities Act and the applicable state securities “blue sky” laws, and
is so transferable only upon the books of the Company which it shall cause to be
maintained for such purpose. The Company may treat the registered Holder of this
Warrant as it appears on the Company’s books at any time as the Holder for all
purposes. The Company shall permit any Holder of a Warrant or its duly
authorized attorney, upon written request during ordinary business hours, to
inspect and copy or make extracts from its books showing the registered Holders
of Warrant. All Warrants issued upon the transfer or assignment of this Warrant
will be dated the same date as this Warrant, and all rights of the holder
thereof shall be identical to those of the Holder unless, in each case,
otherwise prohibited by applicable law.

 

(d) The Holder has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the Warrants or the exercise of
the Warrants; and (ii) the opportunity to request such additional information
which the Company possesses or can acquire without unreasonable effort or
expense.

 

(e) The Holder did not (i) receive or review any advertisement, article, notice
or other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (ii) attend any seminar, meeting or investor or other conference
whose attendees were, to such Holder’s knowledge, invited by any general
solicitation or general advertising.

 

6



--------------------------------------------------------------------------------

(f) The Holder is an “accredited investor” within the meaning of Regulation D
under the Securities Act. Such Holder is acquiring the Warrants for its own
account and not with a present view to, or for sale in connection with, any
distribution thereof in violation of the registration requirements of the
Securities Act, without prejudice, however, to such Holder’s right, subject to
the provisions of the Subscription Agreement and this Warrant, at all times to
sell or otherwise dispose of all or any part of such Warrants and Warrant
Shares.

 

(g) Either by reason of such Holder’s business or financial experience or the
business or financial experience of its professional advisors (who are
unaffiliated with and who are not compensated by the Company or any affiliate,
finder or selling agent of the Company, directly or indirectly), such Holder has
the capacity to protect such Holder’s interests in connection with the
transactions contemplated by this Warrant and the Purchase Agreement. The
Holder, by its acceptance of this Warrant, represents to the Company that it is
able to fend for itself, can bear the economic risk of its investment and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in this Warrant.
Holder also represents it has not been organized for the purpose of acquiring
this Warrant.

 

7. Optional Redemption.

 

(a) In the event that the average closing price of the Common Stock for any 20
consecutive trading days on the AMEX is at least $1.50 (subject to proportionate
adjustment for any stock splits, combinations, or similar events with respect to
the Common Stock after the original issuance date of this Warrant) (the
“Redemption Price”), the Company shall be entitled to redeem the all outstanding
and unexercised Warrants, or any portion of them, upon 30 business days’ written
notice to the Holder, in which case the Company shall be entitled to redeem all
of the Warrants, or such portion of them identified in such notice and
outstanding at the time of redemption, at a per Warrant redemption price equal
to $0.75 (subject to proportionate adjustment for any stock splits,
combinations, or similar events with respect to the Common Stock after the
original issuance date of this Warrant). The Holder agrees to return the
certificate representing any redeemed Warrants to the Company upon their
redemption. In the event the certificate so returned represents a number of
Warrants in excess of the number being redeemed, the Company shall as promptly
as practicable issue to the Holder a new certificate for the number of
unredeemed Warrants.

 

(b) So long as any Warrant Shares remain unregistered and such Warrant Shares
are not able to be immediately sold pursuant to a registration statement or Rule
144(k), the Company shall not be entitled to exercise its redemption rights
pursuant to subsection 7(a) above.

 

8. Loss, etc., of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant, and
of indemnity reasonably satisfactory to the Company, if lost, stolen or
destroyed, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver to the Holder a new Warrant of like date,
tenor and denomination.

 

7



--------------------------------------------------------------------------------

9. Warrant Holder Not Stockholder. This Warrant does not confer upon the Holder
any right to vote on or consent to or receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, nor any other rights or
liabilities as a stockholder, prior to the exercise hereof; this Warrant does,
however, require certain notices to Holders as set forth herein.

 

10. Communication. No notice or other communication under this Warrant shall be
effective or deemed to have been given unless, the same is in writing and is
mailed by first-class mail, postage prepaid, or via recognized overnight courier
with confirmed receipt, addressed to:

 

(a) the Company at InSite Vision Incorporated, Chief Financial Officer, 965
Atlantic Avenue, Alameda, CA 94501, or other such address as the Company has
designated in writing to the Holder.

 

or

 

(b) the Holder at the address of such Holder as set forth on the signature page
to the Subscription Agreement or other such address as the Holder has designated
in writing to the Company.

 

11. Headings. The headings of this Warrant have been inserted as a matter of
convenience and shall not affect the construction hereof.

 

12. Applicable Law. This Warrant shall be governed by and construed in
accordance with the law of the State of New York without giving effect to the
principles of conflicts of law thereof.

 

13. Amendment, Waiver, etc. Except as expressly provided herein, neither this
Warrant nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought; provided,
however, that any provisions hereof may be amended, waived, discharged or
terminated upon the written consent of the Company and the Majority of the
Holders.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by the
undersigned duly authorized officer, this              day of             ,
2004.

 

INSITE VISION INCORPORATED

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

9



--------------------------------------------------------------------------------

SUBSCRIPTION (cash)

 

The undersigned,                     , pursuant to the provisions of the
foregoing Warrant, hereby agrees to subscribe for and purchase
                     shares of the Common Stock, par value $0.01 per share, of
InSite Vision Incorporated covered by said Warrant, and makes payment therefor
in full at the price per share provided by said Warrant.

 

Dated:

 

 

--------------------------------------------------------------------------------

 

Signature:

 

 

--------------------------------------------------------------------------------

       

Address:

 

 

--------------------------------------------------------------------------------

 

10



--------------------------------------------------------------------------------

ASSIGNMENT

 

FOR VALUE RECEIVED                                  (“Assignor”) hereby sells,
assigns and transfers unto                                      (“Transferee”)
the foregoing Warrant and all rights evidenced thereby, and does irrevocably
constitute and appoint                                     , attorney, to
transfer said Warrant on the books of InSite Vision Incorporated. By acceptance
of the foregoing Warrant, Transferee shall become a Holder under said Warrant
and subject to the rights, obligations and representations of Holder set forth
in said Warrant.

 

ASSIGNOR:

       

Dated:

 

 

--------------------------------------------------------------------------------

 

Signature:

 

 

--------------------------------------------------------------------------------

       

Address:

 

 

--------------------------------------------------------------------------------

TRANSFEREE:

       

Dated:

 

 

--------------------------------------------------------------------------------

 

Signature:

 

 

--------------------------------------------------------------------------------

       

Address:

 

 

--------------------------------------------------------------------------------

PARTIAL ASSIGNMENT

 

FOR VALUE RECEIVED                                      (“Assignor”) hereby
assigns and transfers unto                                      (“Transferee”)
the right to purchase                  shares of Common Stock, par value $0.01
per share, of InSite Vision Incorporated covered by the foregoing Warrant, and a
proportionate part of said Warrant and the rights evidenced thereby, and does
irrevocably constitute and appoint                                     ,
attorney, to transfer such part of said Warrant on the books of InSite Vision
Incorporated. By acceptance of the proportionate part of foregoing Warrant,
Transferee shall become a Holder under said proportionate part of said Warrant
and subject to the rights, obligations and representations of Holder set forth
in said Warrant.

 

ASSIGNOR:

       

Dated:

 

 

--------------------------------------------------------------------------------

 

Signature:

 

 

--------------------------------------------------------------------------------

       

Address:

 

 

--------------------------------------------------------------------------------

TRANSFEREE:

       

Dated:

 

 

--------------------------------------------------------------------------------

 

Signature:

 

 

--------------------------------------------------------------------------------

       

Address:

 

 

--------------------------------------------------------------------------------

 

11